Citation Nr: 0836857	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-36 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the reduction in the rating assigned for service-
connected post-traumatic stress disorder (PTSD) from 30 
percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran had a verified period of active duty for training 
from June 1988 to August 1988, and served on active duty from 
June 1990 to April 1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In a June 2006 rating decision, the 
RO proposed to reduce the veteran's assigned disability 
rating for PTSD from 30 percent to 0 percent.  In a September 
2006 rating decision, the disability rating for PTSD was 
reduced to 0 percent, effective December 1, 2006. 


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for PTSD, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence. 

2.  The evidence of record is not adequate to rate service-
connected PTSD under the criteria provided in VA's Schedule 
of Ratings for mental disorders.   


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating the September 
2006 rating decision which implemented the proposed reduction 
in the disability rating assigned for PTSD from 30 percent to 
0 percent.  38 C.F.R. § 3.105(e) (2008).

2.  The reduction of the veteran's disability rating for PTSD 
from 30 percent to 0 percent was proper; the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.114, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2008).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.

The veteran is also to be informed that he or she may request 
a predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h) (2008).  

In this case, the RO had very specific regulations to follow 
with respect to notifying the veteran of his due process 
rights prior to a rating reduction.  The Board finds that the 
RO provided the veteran with appropriate notice of the 
proposed reduction of his PTSD.  Specifically, the RO issued 
a rating decision in June 2006 proposing the reduction in the 
veteran's 30 percent disability evaluation, and he was 
notified of the proposed action by letter, dated June 2006.  
He was offered an opportunity to present additional evidence 
and testimony at a predetermination hearing.  Moreover, once 
the reduction was effectuated, he was notified of the date of 
the reduction and provided with his appeal rights.

Additionally, a December 2006 letter informed the veteran of 
the evidence VA would reasonably seek to obtain; information 
and evidence for which the veteran was responsible; and 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159 (2007); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the duty to assist, VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.

The RO scheduled the veteran for a June 2006 VA review 
examination for service-connected PTSD.  The veteran, 
however, failed to report to the June 2006 VA examination 
with no explanation at that time.  A note in the file shows 
that notice of examination was mailed to the veteran's most 
current address on file.  After receiving notice of his 
proposed rating reduction, the veteran submitted an August 
2006 statement indicating that he did not receive notice of 
the June 2006 VA examination and requested that the VA 
reschedule him for a new examination.  

The RO rescheduled the veteran for an August 2006 VA 
examination.  The veteran and his representative were 
provided adequate notice of the scheduled examination.  In an 
August 2006 statement, the veteran stated that he was unable 
to attend the scheduled examination with no explanation; he 
indicated that he would be sending additional supporting 
evidence on his claim at a later date.  In September 2006, 
the veteran submitted a private psychiatric evaluation in 
support of his claim.  

In an October 2006 letter, the RO again informed the veteran 
and his representative that entitlement to benefits could not 
be established or confirmed without a current VA examination 
or reexamination.  The veteran was scheduled for a third VA 
examination in November 2006.  He failed to report to that 
examination.  In a November 2006 statement, received 
subsequent to the scheduled examination date, the veteran 
indicated, with no explanation, that he could not attend the 
scheduled appointment.  

As discussed below, the Board finds that a VA examination is 
necessary for proper adjudication of the veteran's claim.  
The Board finds that to date, the veteran has not shown good 
cause for his failure to report to the scheduled VA 
examinations.  In light of the veteran's failure to 
cooperate, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  See 38 
C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992) (holding that the duty to assist is not always a 
one-way street, or a blind alley, and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.)  

B.  Law 

The provisions of 38 C.F.R. § 3.655 address the implications 
of a failure to report for a VA examination.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a) (2008).

Under 38 C.F.R. § 3.655(c) for a running award:

(1) When a claimant fails to report for a reexamination and 
the issue is continuing entitlement, VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued or, if a minimum evaluation is 
established in part 4 of this title or there is an evaluation 
protected under 38 C.F.R. § 3.951(b) of this part, reduced to 
the lower evaluation.  Such notice shall also include the 
prospective date of discontinuance or reduction, the reason 
therefore and a statement of the claimant's procedural and 
appellate rights.  The claimant shall be allowed 60 days to 
indicate his or her willingness to report for a reexamination 
or to present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  

(2)  If there is no response within 60 days, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability or disabilities shall be 
discontinued or reduced as of the date indicated in the 
pretermination notice or the date of last payment, whichever 
is later.  

(3)  If notice is received that the claimant is willing to 
report for a reexamination before payment has been 
discontinued or reduced, action to adjust payment shall be 
deferred.  The reexamination shall be rescheduled and the 
claimant notified that failure to report for the rescheduled 
examination shall be cause for immediate discontinuance or 
reduction of payment.  When a claimant fails to report for 
such a rescheduled examination, payment shall be reduced or 
discontinued as of the date of last payment and shall not be 
further adjusted until a VA examination has been conducted 
and the report reviewed.

The provisions of 38 C.F.R. § 3.344 provide that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, such as epilepsy, asthma, ulcers, and 
many skin diseases, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2008).  The above considerations are 
required for ratings which have continued for long periods at 
the same level (five years or more).  38 C.F.R. § 3.344(c) 
(2008).

C.  Analysis

The veteran has been scheduled for three separate VA 
examinations to confirm entitlement to benefits for service-
connected PTSD.  As noted in the Board's VCAA discussion 
above, the veteran failed to report for these examinations.  
The veteran has not demonstrated good cause for his failure 
to attend the VA examinations.  38 C.F.R. § 3.655(a) (2008).  
The Board notes that the veteran did indicate in an August 
2006 statement that he did not receive notice of a June 2006 
VA examination.  However, a note in the claims file shows 
that notice of examination was mailed to the veteran's most 
current address on file.  No other address has been provided 
by the veteran or his representative to date.  Further, the 
veteran was rescheduled for two subsequent VA examinations 
and did not provide any reason for his failure to attend 
these examinations.  The Board finds that the evidence of 
record is not adequate to support restoration of a 30 percent 
disability rating for service-connected PTSD.

There is no medical evidence of record which shows that the 
veteran is receiving current or continuing treatment for 
PTSD.  A private psychiatric evaluation from Dr. M.C. 
reflects a continuing diagnosis of PTSD, but also reflects 
other psychiatric diagnoses.  The evaluation does not 
separate out the subjective and objective symptoms related to 
the veteran's PTSD.  The veteran has failed to report to 
three scheduled VA examinations, which were determined to be 
necessary to assess the current severity of his PTSD.  The 
Board finds that the evidence of record is not adequate for 
evaluation of the veteran's service-connected PTSD.

As noted in the law and regulations section above, when a 
claimant fails to report for a rescheduled examination... 
payment shall be reduced or discontinued.  See 38 C.F.R. § 
3.655 (c) (2008).  Section 3.655, however, is only effective 
where (1) entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and (2) a claimant, without 
good cause, fails to report for such examination, or 
reexamination.  See 38 C.F.R. § 3.655(a) (2008).

The veteran declined to attend scheduled VA examinations, 
indicating that he would submit his own supporting evidence; 
however, determining the adequacy of the evidence is not the 
responsibility of the veteran.  It is the responsibility of 
VA adjudicators, based upon their administrative experience 
and expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably informed decision.  See 38 C.F.R. §§ 
3.159, 3.326 (2008); see also Shoffner v. Principi, 16 Vet. 
App. 208, 213 (2002) (holding that VA has discretion to 
decide when additional development is necessary).

As provided in 38 C.F.R. § 3.159(c)(4) (2008), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination."  See 38 C.F.R. § 
3.326(a) (2008) (emphasis added); see also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (holding that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  Thus, the regulations 
clearly indicate it is the duty of VA to determine the 
adequacy of evidentiary development, and the duty of the 
veteran to cooperate with VA in these efforts.

In this case, the RO has determined (and for reasons 
discussed above, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence by scheduling VA examinations.  The 
development of the record is mandated by VA regulations and 
decisions of the United States Court of Appeals for Veterans 
Claims (Court).

The Board notes that in the case of Wood v. Derwinski, 1 Vet. 
App. 190 (1991), the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.  

In the case of Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), it was argued on the veteran's behalf that a private 
medical examination the veteran had submitted was sufficient 
to adjudicate the claim without the need to report for VA 
examinations.  It was contended that the veteran need not 
report to a VA examination until VA provided the veteran 
adequate reasons for their determination that the private 
medical examination was inadequate.  However, the Court 
specifically rejected this argument, noting that there "is no 
basis for argument that there must be 'compelling reasons' 
given by VA before an initial hearing examination can be 
scheduled on his behalf . . . [t]herefore, the Court holds 
that the Secretary has the authority to schedule a veteran 
for an examination for confirmation purposes without 
explicitly advising the veteran of 'compelling reasons' for 
the necessity of the examination."  See Kowalski, 19 Vet. 
App. at 178.  The Court further held that "VA has not only 
the discretion, but in this case, the duty . . . to schedule 
an examination for [the veteran] in order to determine . . . 
a potential rating. [The veteran] and his counsel are 
expected to cooperate in the efforts to adjudicate his claim 
. . . [t]heir failure to do so would subject them to the risk 
of an adverse adjudication based on an incomplete and 
underdeveloped record." Id. at 180-181.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  As outlined in the 
cases above, and in numerous other cases, the Court has 
impressed upon VA the seriousness of this responsibility.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.

Thus, it is readily apparent in this case that VA has 
fulfilled its duty to assist the veteran in attempting to 
develop the evidence with respect to the veteran's claim.  
However, it is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
therefore concludes that the reduction in the rating assigned 
the veteran's PTSD from 30 percent to 0 percent was proper, 
and that entitlement to restoration of a 30 percent 
disability rating for PTSD cannot be established without a 
current VA examination.  The veteran's belief that the 
private medical evaluation of record was sufficient to 
adjudicate his claim does not represent good cause for his 
failure to report for his scheduled VA examinations.  See 38 
C.F.R. § 3.655(a) (200e); see also Kowalski, supra.

Based on the forgoing, the appeal must be denied.  


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


